Case 3:19-cv-01501-TAD-KLH Document 19 Filed 07/14/20 Page 1 of 1 PageID #: 849



                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

BENJAMIN C. CRIPPS                                         CASE NO. 3:19-CV-1501

VERSUS                                                     JUDGE TERRY A. DOUGHTY

ANDREW SAUL, COMMISSIONER, U.S.                            MAG. JUDGE KAREN L. HAYES
SOCIAL SECURITY ADMINISTRATION

                                       JUDGMENT
        The Report and Recommendation of the Magistrate Judge [Doc. No. 17] having been

 considered, together with the written Objection [Doc. No. 18] thereto filed with this Court, and,

 after a de novo review of the record, finding that the Magistrate Judge's Report and

 Recommendation is correct and that judgment as recommended therein is warranted,

        IT IS ORDERED, ADJUDGED, and DECREED that the Commissioner’s decision is

 hereby REVERSED and REMANDED pursuant to the fourth sentence of 42 U.S.C. ' 405(g)

 for further proceedings consistent therewith.

        MONROE, Louisiana, this 14th day of July, 2020.


                                                  _____________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
